RENDERED: MARCH 25, 2021
                                                           TO BE PUBLISHED


                Supreme Court of Kentucky
                               2020-SC-0273-DGE


A.G.                                                                    APPELLANT


                   ON REVIEW FROM COURT OF APPEALS
V.                          NO: 2018-CA-1218
                JEFFERSON CIRCUIT COURT NO. 16-AD-500594


CABINET FOR HEALTH & FAMILY                                             APPELLEES
SERVICES, COMMONWEALTH
OF KENTUCKY, K.M., and S.A.A.



               OPINION OF THE COURT BY JUSTICE LAMBERT

                            REVERSING AND VACATING

       The matter before us is a termination of parental rights action. The

child’s father, A.G., appeals the family court’s order terminating his parental

rights to his now sixteen-year-old son, S.A.A. K.M., the biological mother,

consented to the termination of her parental rights on the morning of the trial,

did not testify at A.G.’s trial, and is part of the case only as a necessary party.

After careful review, we reverse the Court of Appeals and vacate the judgment

of the family court below.

                       I.     Factual and Procedural History

        Both A.G and K.M. were born in Somalia but met in Kenya in a refugee

camp. They married in 2001. Their first child, a daughter, was born in 2002

and the young family legally immigrated to the United States in 2004.
Thereafter, the family added four other children and settled in the Kansas City,

Missouri area. A.G. speaks Maay Maay, a dialect of Somali, and does not

fluently speak, write, or read English. An interpreter was provided for A.G. at

court proceedings. But as the court observed at the termination trial, neither

the Cabinet for Health and Family Services (Cabinet) nor the court sent him

documents in his native language.

       According to A.G., K.M. unilaterally decided to leave Kansas City and

relocate herself and all five children to Louisville, Kentucky in October of 2013.

Just a few months later, the family came to the attention of the court system in

Kentucky.1

   A. Dissolution of Marriage Proceeding

       On June 10, 2014, A.G. filed a petition for dissolution of marriage and

custody in Jefferson County, Kentucky and was granted a divorce from K.M.

and joint custody pursuant to a decree entered on December 15, 2014. The

decree noted that K.M. said that she fled the home because of domestic

violence, and that A.G. said that K.M. mistreated the children. But the court

did not make a factual finding on either allegation. Judge George awarded

primary custody to K.M., with unsupervised visits to A.G., and set his child

support of $625.60 per month.

   1   With Kentucky’s Family Court System Model, each family is assigned to one
family court judge, where possible, to provide for consistency and better outcomes.
Each of the cases discussed herein (except for S.A.A.’s juvenile criminal cases) were
filed in Jefferson County Family Court, Division 9. Given the span of years of court
involvement for this family, however, Judge George, who was the initial judge through
the early stages of the DNA proceedings, two individual domestic violence proceedings,
and granted the divorce, retired. Judge Calvert then followed Judge George in the
Division 9 seat.

                                          2
   B. Dependency, Neglect and Abuse Proceedings

     In August 2014, the Cabinet filed a neglect petition against K.M. and a

babysitter alleging both neglect and abuse of the children. Later, in December

of 2015, a second neglect/abuse petition was filed against K.M. alleging that

she failed to properly supervise her son, S.A.A. She permitted him to

accumulate 38 unexcused absences, that the child had been charged with

arson, and that he was using drugs and running away, sometimes with his six-

year-old brother.

     The first neglect and abuse case against the mother was dismissed

without prejudice by Judge George on October 1, 2014, on the condition that

S.A.A. have no contact with the babysitter. No adjudication hearing was held

and no stipulation to either abuse or neglect appears in the exhibit record.

      The second neglect and abuse petition against the mother, trailer number

two, was resolved by stipulation on February 17, 2016. The mother stipulated

to dependency, but not to abuse or neglect. Allison Miller (Ms. Miller), the

ongoing social worker and sole witness for the Cabinet, testified that A.G. was

ordered to cooperate with an Interstate Compact for the Placement of Children

(ICPC) home study and to maintain contact with S.A.A.2 A.G. was the

non-offending and out-of-state father. A.G. had not yet appeared in court on

this action. Because S.A.A. was a child in need of services, he was placed in a



      2 See generally THE INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN (Am
Pub. Welfare Ass’n),
https://aphsa.org/AAICPC/text_icpc.aspx?WebsiteKey=1c52ac76-f593-4bbc-8980-
1820609f983a. (last accessed March 15, 2021).

                                        3
therapeutic foster home where he has received bi-weekly counseling. This

dependency case gave rise to the current termination case against the father.

S.A.A. was committed to the custody of the Cabinet on February 17, 2016, and

has remained out of the home since that date. While no written case plan was

entered into evidence, A.G. was told to: 1) maintain regular contact with S.A.A.

and, 2) cooperate with the completion of the ICPC home study. The record

does not reflect how long S.A.A.’s criminal charges were pending and if the

existence and duration of those charges influenced the initial decision of the

court to have the Cabinet maintain temporary custody of him until those

charges were resolved.

    C.        Domestic Violence Proceedings

     K.M. filed two domestic violence petitions against A.G. On August 10,

2015, Judge George found for A.G. and dismissed the first petition. The

second petition was dismissed by Judge George without prejudice on November

9, 2015. Thus, no finding of domestic violence was ever made against A.G. in

those proceedings.

   D.       Termination of Parental Rights

   The Cabinet filed its petition for termination of parental rights against both

parents on December 21, 2016. Of relevance to this appeal is a pretrial

conference held by the court on May 3, 2017. At this pretrial conference,

Judge Calvert first saw the long awaited ICPC home study from Wisconsin.3

The Cabinet attorney handed her the report in court and, by reading it, Judge


        3   A.G. had moved from Missouri to Wisconsin.

                                            4
Calvert discovered that A.G. had no criminal or abuse history.4 Additionally,

the ICPC home study was set up incorrectly because it considered the

placement of all five children with A.G. rather than the one child at issue in the

termination, S.A.A. At that time, the Cabinet indicated it was considering

returning S.A.A. to the mother if she continued to improve but the judge noted

that she did not “see any reason for this child to not go with his father, no

reason whatsoever.” But the Cabinet attorney stated that S.A.A. would not

have any services set up for him in Wisconsin without the approved ICPC home

study. The GAL5 then suggested that another home study should be done only

for S.A.A. When the judge asked why it was done this way, the Cabinet

attorney said it was because all the children were in care. The Judge noted

that this was a situation that was set up for failure and was a total waste of

time.

    The attorney for A.G., Mr. Helmers, asserted that his position from the

beginning was that everyone knew that A.G. was the father and that he did not

need an ICPC home study to have his children placed with him.

    Ultimately, the trial court terminated A.G.’s parental rights. The Court of

Appeals affirmed the trial court and we subsequently granted discretionary

review.




        4   The ICPC home study report does not appear in the record.
        5   Guardian Ad Litem.

                                             5
                             II. STANDARD OF REVIEW

     Broad discretion is afforded to trial courts to determine whether parental

rights should be terminated and our review is limited to a clearly erroneous

standard.6 And if the findings of fact are supported by substantial evidence,

we shall not disturb the trial court findings of fact and conclusions of law.7

                                       III. ANALYSIS

     KRS8 625.090 sets forth all the requirements which must be met before a

Kentucky court can involuntarily terminate a parent’s rights to their child.

And because of the heightened value of the right to parent a child,9 this proof

must be clear and convincing in nature. The statute requires critical findings:

1) that the subject child must have been found to have been abused or

neglected by a court of competent jurisdiction;10 and 2) the existence of at least

one of the eleven listed grounds of subsection two, commonly called

“aggravators”;11 and 3) and the court must consider the best interest of the


      6   M.P.S. v. Cabinet for Human Res., 979 S.W.2d 114, 116 (Ky. App. 1998).
      7   Cabinet for Health and Family Servs. v. R.S., 570 S.W.3d 538, 546 (Ky. 2018).
      8   Kentucky Revised Statutes.
      9   Santosky v. Kramer, 455 U.S. 7456, (1982).
      10 KRS 625.090(1)(a)1 (“The Circuit Court may involuntarily terminate all
parental rights of a parent of a named child, if the Circuit Court finds from the
pleadings and by clear and convincing evidence that: (a)1. The child has been
adjudged to be an abused or neglected child, as defined in KRS 600.020(1), by a
court of competent jurisdiction”).

      11 KRS 625.090(2)(a)-(k) (“The child is found to be an abused or neglected
child, as defined in KRS 600.020(1), by the Circuit Court in this proceeding; (a)
That the parent has abandoned the child for a period of not less than ninety (90)
days; (b) That the parent has inflicted or allowed to be inflicted upon the child, by
other than accidental means, serious physical injury; (c) That the parent has
continuously or repeatedly inflicted or allowed to be inflicted upon the child, by
                                            6
child and existence of grounds for termination factors, including, if the child

has been placed with the Cabinet, and whether the Cabinet has made

reasonable efforts to reunify as defined by KRS 620.020.12



other than accidental means, physical injury or emotional harm; (d) That the
parent has been convicted of a felony that involved the infliction of serious
physical injury to any child; (e) That the parent, for a period of not less than six (6)
months, has continuously or repeatedly failed or refused to provide or has been
substantially incapable of providing essential parental care and protection for the
child and that there is no reasonable expectation of improvement in parental care
and protection, considering the age of the child; (f) That the parent has caused or
allowed the child to be sexually abused or exploited; (g) That the parent, for
reasons other than poverty alone, has continuously or repeatedly failed to provide
or is incapable of providing essential food, clothing, shelter, medical care, or
education reasonably necessary and available for the child's well-being and that
there is no reasonable expectation of significant improvement in the parent's
conduct in the immediately foreseeable future, considering the age of the child; (h)
That: 1. The parent's parental rights to another child have been involuntarily
terminated; 2. The child named in the present termination action was born
subsequent to or during the pendency of the previous termination; and 3. The
conditions or factors which were the basis for the previous termination finding
have not been corrected; (i) That the parent has been convicted in a criminal
proceeding of having caused or contributed to the death of another child as a
result of physical or sexual abuse or neglect; (j) That the child has been in foster
care under the responsibility of the cabinet for fifteen (15) cumulative months out
of forty-eight (48) months preceding the filing of the petition to terminate parental
rights; or (k) That the child has been removed from the biological or legal parents
more than two (2) times in a twenty-four (24) month period by the cabinet or a
court.”).

       12KRS   620.020(3)(a)-(f) “In determining the best interest of the child and
the existence of a ground for termination, the Circuit Court shall consider the
following factors: (a) Mental illness as defined by KRS 202A.011(9), or an
intellectual disability as defined by KRS 202B.010(9) of the parent as certified
by a qualified mental health professional, which renders the parent
consistently unable to care for the immediate and ongoing physical or
psychological needs of the child for extended periods of time; (b) Acts of abuse
or neglect as defined in KRS 600.020(1) toward any child in the family; (c) If
the child has been placed with the cabinet, whether the cabinet has, prior to
the filing of the petition made reasonable efforts as defined in KRS 620.020 to
reunite the child with the parents unless one or more of the circumstances
enumerated in KRS 610.127 for not requiring reasonable efforts have been
substantiated in a written finding by the District Court; (d) The efforts and
adjustments the parent has made in his circumstances, conduct, or conditions
to make it in the child's best interest to return him to his home within a
reasonable period of time, considering the age of the child; (e) The physical,
                                            7
   A.    Abuse or Neglect Findings

     As reflected in the procedural history above, S.A.A. was never adjudicated

to be an abused or neglected child in either of the two dependency, neglect and

abuse cases, the two domestic violence cases,13 or even the dissolution case.

Therefore, the burden was on the Cabinet to prove that S.A.A. was abused or

neglected by A.G. in this termination action. The Cabinet, via Ms. Miller,

introduced certified copies of all the above case files, but failed to introduce any

other evidence that proved prior adjudication of abuse or neglect of S.A.A. or

his siblings that supported the filing of their petition.

        The court first made a finding of abuse and neglect against the mother,

finding the siblings of S.A.A. (and S.A.A.) had been abused. However, the court

cited evidence, against K.M., of proven domestic violence and inappropriate

discipline and neglect and abandonment that did not appear in the record

before us, nor in the submitted exhibits. The trial court found that:

              [T]he totality of the evidence at trial is sufficient to
              convince this court that S.A.A. and his siblings have
              been abused or neglected within the meaning of KRS
              600.020(1) while residing with K.M. This resulted
              from S.A.A. and his siblings being subjected to scenes
              of domestic violence in the home, to inappropriate
              discipline, to neglect of their material, emotional, and


emotional, and mental health of the child and the prospects for the
improvement of the child's welfare if termination is ordered; and(f) The
payment or the failure to pay a reasonable portion of substitute physical care
and maintenance if financially able to do so”.

         Nonetheless, counsel for the Cabinet argues that K.M. has “consistently
        13

testified that she fled Missouri with the children due to domestic violence
perpetrated by the Movant.” However, there are no citations to the record as to
where this testimony appears. K.M. did not testify at the termination hearing.

                                          8
            healthcare needs, and to having been abandoned for a
            period of not less than ninety (90) days.

As to A.G., the court found that:

            The Petitioner child has been further abused or
            neglected by A.G.’s failure or inability to comply with
            this court’s remedial orders and the Cabinet’s court
            approved case treatment plan so that the Petitioner
            child could be safely returned to parental custody, and
            by the failure or inability of the Respondent father to
            do what is necessary to materially support his child.
            While A.G. consistently testified that K.M. left Kansas
            City, Missouri with their children ‘in the dead of the
            night’ and he did not know where they had gone, K.M.

            has consistently testified that she fled with the
            children to Kentucky to escape domestic violence
            perpetrated by A.G. During the time until S.A.A. was
            placed into the custody of the Cabinet, the parents
            shared joint custody and A.G. did not request custody
            of S.A.A. even after the Cabinet was involved and he
            was aware of the concerns with K.M.’s parenting.

       Fatal to these findings is that no evidence of domestic violence was

proven in any of the cases which were submitted by exhibit. Nor did any

witness testify at the trial to establish that any domestic violence occurred

between the parties. Reasonable efforts would have required that those

concerns be addressed in a written case plan with appropriate language access.

      Additionally, the court found that the father had abandoned the child for

more than ninety (90) days. However, Ms. Miller testified that A.G. maintained

appropriate contact with her. S.A.A. testified that they spoke on the phone

every week and that he wanted to maintain contact with his family, even if

parental rights were terminated.

   B. Child Support

                                        9
     The Cabinet did not produce a child support order for either parent

associated with the underlying dependency, neglect and abuse case or even the

parties’ divorce case. Ms. Miller testified that A.G. had provided money to

S.A.A. a couple of times for shoes and “has been paying child support and

maintaining sufficient contact with me.” The only evidence as to a possible

arrearage of child support was a comment made by counsel for A.G. that his

client had told him about a notice of a tax refund interception.14 Yet the court

made a finding that “the Respondent father has not paid any substitute

financial assistance since the Petitioner child has been in state care.”

There is no proof in the record that the state ever sought child support for this

child, from either parent. The Cabinet failed to proffer proof as to a court

ordered amount of child support and any accrued child support arrearage for

entry of judgment against A.G., as would be the right of the Commonwealth

had they sought child support. Thus, this finding is clearly erroneous and not

based on the evidence presented to the court.

   C. Interstate Compact For The Placement Of Children

     KRS 615.030 is Kentucky’s codification of the ICPC. Its purpose is to

establish uniform administrative procedures for the interstate placement of

foster children. And as a part of that function, the sending state agency may

request that a receiving state conduct a home study of a proposed placement

for a child. Unfortunately, this Act has been misapplied many times over




      14   A.G. did not bring the tax intercept letter to the trial.

                                              10
resulting in great harm and delay to families. The ICPC had no application

here and caused much delay. In an effort to prevent future error, we have

examined the record to attempt to piece together what happened.

     Prior to A.G. appearing in court in Kentucky, and after K.M. stipulated to

S.A.A.’s dependency, Judge George ordered that an ICPC home study be

completed on A.G.’s home.     Since A.G. had not yet appeared in court, this

order was certainly reasonable.     S.A.A. was being safely maintained in a

therapeutic foster home and was receiving much needed care and treatment.

The court was uncertain whether A.G. was a “noncustodial parent,” and

therefore was not subject to the ICPC home study requirement under KRS

615.030, Article II (12):

             “Noncustodial parent” means a person who, at the
            time of the commencement of court proceedings in
            the sending state, does not have sole legal custody
            of the child or has joint legal custody of a child,
            and who is not the subject of allegations or
            findings of child abuse or neglect[.]

       Clearly, under the definitions of the ICPC, A.G. was a “noncustodial”

parent at the commencement of the action in 2014, when K.M. had the second

neglect/abuse petition filed against her. A.G. shared joint custody of S.A.A. and

had unsupervised visitation pursuant to a divorce decree entered by the same

court. With no allegations of abuse or neglect against A.G., he had the right to

take S.A.A. into his care and seek appropriate care for S.A.A. in Wisconsin for

his beyond control and delinquent and criminal behaviors. It was also A.G.’s

responsibility to assert his right to immediate custody to his child and he could

have done so by the filing of an action pursuant to KRS 620.110.
                                       11
     ICPC home studies can create significant and unnecessary delays for a

child and his or her family. Courts in Kentucky must not require ICPC home

studies for non-offending noncustodial parents to avoid what happened here.

The Cabinet readily admitted at trial that its primary aggravator against A.G.

was that S.A.A. was out of the home at least 15 of 22 months. Indeed, it had

no issue with his home when it placed his four other children back with him on

October 18, 2017, eight months before this termination hearing. Instead, the

court erroneously charged all the delay of the child’s time in care against the

father, even though the child was the one who initially needed services for his

out of control behavior and most of the delay was attributable to obtaining the

imprudently ordered ICPC home study. Once A.G. made his appearance, the

court should have considered KRS 615.030 and its non-applicability to non-

offending, noncustodial parents. Kentucky judges still have the authority

under KRS 403.270(2) to make custody determinations based on the best

interests of a child and priority for custody must be given to the parent of the

child. While the revisions to the model ICPC and KRS 615.030 in 2013

attempted to clear some of the confusion surrounding its misapplication to

parents, it is evident that in this case the court and Cabinet were mistaken in

their understanding of what the law required.

      We hold that an ICPC home study shall not be required for a

noncustodial parent who is not the subject of allegations or findings of child




                                       12
abuse or neglect, pursuant to KRS 615.030.15 Because the court’s findings

were not supported by substantial evidence and much of the case against A.G.

was based only upon his failure to successfully complete an unnecessary ICPC

home study, the court erred in terminating his parental rights. Therefore, we

reverse the Court of Appeals and vacate the judgment below.

      All sitting. All concur.



COUNSEL FOR APPELLANT:


John H. Helmers, Jr.
Helmers & Associates

COUNSEL FOR APPELLEES:

Jennifer E. Clay
Cabinet for Health and Family Services


COUNSEL FOR MOTHER, K.M.:

Mark Hyatt Gaston
Louisville, Kentucky

COUNSEL FOR MINOR CHILD, S.A.A.:

Joseph S. Elder
Louisville, Kentucky




      15   KRS 615.030, Art. II (12).



                                        13